Citation Nr: 1821617	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from July 1964 to July 1966.  The Veteran died in September 2015.  The appellant is the Veteran's surviving spouse and was substituted as the claimant in this appeal in April 2017 pursuant to 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a December 2014 Joint Motion for Partial Remand (JMPR) to vacate the Board's decision and to remand the Veteran's claim to the Board for further action consistent with the JMPR.  In June 2015, the Board remanded the Veteran's claim for service connection for a left eye disorder for additional development.  In August 2015, the RO issued a Supplemental Statement of the Case continuing the denial of the Veteran's claim.  

In October 2015, the RO sent a letter to the Veteran's estate advising it that VA had received notice of the Veteran's death and had suspended payment of benefits October 1, 2015.  Also in October 2015, the appellant submitted an application for Dependency, Indemnity and Compensation benefits, which application also functioned as a request for substitution as claimant in the Veteran's pending appeal.  In April 2017, the appellant was substituted as the claimant in the pending appeal and was notified by letter of such.  Subsequently, this appeal was certified back to the Board for further appellate consideration.  



FINDING OF FACT

The Veteran did not have left eye disorders that were related to his active military service.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death in September 2015, the Veteran had an appeal pending for service connection for a left eye disorder that he contended was related to injury incurred during his military service, specifically to an incident in 1965 when he got something in his eye.  The Veteran reported that he continued to experience discomfort in his eye after that injury, which he self-medicated until after his military service when eventually he had to seek treatment.  He believed the conditions reported in 2006 when he received treatment were an exacerbation of the problem beginning in 1965.  (See VA Form 9 received in May 2009.)

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service treatment records show that, in January 1965, he was treated for a hair in his left eye.  In September 1965, he was seen for complaints of pain and lacrimation of two days' duration that started after swimming, although he noted a history of lacrimation when reading.  The impression was pain secondary to irritation from a previous foreign body in the eye.  Subsequently, there is an undated note sometime between January and April 1966 noting the Veteran's complaint of burning in his eyes.  In April 1966, he again was treated for foreign matter (cement particles) in both eyes.  His eyes were washed out and ointment put in them.  In May 1966, he reported having pain at the top of the eyes, but no further treatment was noted.  The service treatment records do not indicate further complaints, treatment or diagnoses related to the eyes.  Separation examination reports from July 1966 are negative for any complaints of or abnormal findings related to the eyes.

Although it appears the Veteran had longstanding right eye issues, the first post-service treatment record indicating the presence of a left eye disorder is a December 2005 VA Optometry consultation note.  This note shows the Veteran had longstanding complaints of decreased vision in the right eye but no significant complaints related to the left eye.  The assessment regarding the left eye was "SH OS, PRESBYOPIA OS."  The physician further noted that the Veteran was a poor historian and unable to give specific information as to what happened to his right eye, as well as the Veteran having a history of uncontrolled hypertension.  On July 2006 eye evaluation, the Veteran was noted for the first time to have a nuclear sclerotic cataract in the left eye in addition to the right eye, although such was not noted in the Assessment section and has not been carried as a diagnosis in the Veteran's Problem List.  An October 2007 VA Optometry note indicates that the Veteran's vision was stable but that he now has ocular hypertension in the left eye.  In addition, the VA treatment records show on the Problem List a diagnosis of dry eyes and the July 2006 eye evaluation note shows the Veteran was prescribed artificial tears to treat this condition.

The Veteran underwent VA examination in November 2007 at which it was noted he had angle recession glaucoma with a history of old trauma in the right eye, but no history of trauma was noted in the left eye.  The diagnoses related to the left eye were cataract, refractive error and presbyopia.  The examiner opined that the diagnoses rendered were not caused by or a result of complaints and treatment from active duty and that separate complaints were not noted in the service records.  

In March 2014, the Board issued a decision denying the Veteran's claim relying on the November 2007 VA examiner's medical opinion.  However, as previously mentioned, the Veteran appealed to the Court and that decision was vacated pursuant to a JMPR.  In the JMPR, the parties noted that the Veteran was treated for various problems in service and that he had post-service diagnoses of dry eyes and left eye ocular hypertension in 2006 and 2007, respectively.  However, the parties agreed that the examiner did not provide an adequate rationale for the opinion provide because he did not discuss whether the Veteran's dry eyes and ocular hypertension were related to the Veteran's in-service eye complaints.

In June 2015, the Board remanded the Veteran's claim requesting that a medical opinion based upon a record review (versus in-person examination) be obtained.  However, on remand, an in-person examination was requested and the Veteran was examined in August 2016.  Unfortunately, the examiner remarked that the Veteran's cognitive issues resulting from his dementia inhibited him from accurate vision testing and he was unable to give a medical history and logical responses to testing.  The examiner also noted that the Veteran's wife who attended the examination with him was also unable to provide a reliable history.  In rendering an opinion, the VA examiner stated that the Veteran's visual decrease of the left eye is of unknown etiology and could be secondary to his cognitive disabilities and poor testing skills, vascular dementia, cortical visual impairment, or other causes.  It does not appear the examiner considered the Board's remand inquiry at all as she failed to discuss any historical records.  Despite this, the Veteran's appeal was returned to the Board.

Consequently, in August 2017, the Board requested a VHA medical expert opinion, which was obtained in November 2017 from an Ophthalmologist at the VA Medical Center in Minneapolis, Minnesota.  In response to the question of whether it is at least as likely as not (50% probability) that any current left eye disorder either began during the Veteran's active military service, or is otherwise related to any injury, disease or event incurred there, specifically the disorders of dry eye or ocular hypertension, this VA physician responded that the "short answer is an unequivocal no" and that he finds "no evidence whatsoever to support such a link."  The physician noted that he had "reviewed the rather lengthy file thoroughly, several times."  With regards to the condition of dry eyes, the physician stated that:

[w]hile on active duty, there was no mention of findings associated with dry eyes.  He had no eye complaints on his exit exam.  The only possible complaints during service was one episode with 'a hair in the left eye,' that resolved.  This could have been a hair or other particle that washed out in tear film.  No lingering complaints referable to dry eye.  Even with wildest speculation that he had a corneal abrasion that was overlooked and continued problem thereafter is dismissed by lack of a single finding or historical or physical evidence of recurrent erosion.  Pain and watering is not an uncommon complaint of  after swimming and usually resolves after a few days without treatment, which was the case here.  The episode of 'cement particles' which were washed out quickly resolved.  The episode of achiness over both eyes could have been anything - not a symptom of dry eyes, and resolved.  

Some 40 years later when examined by an ophthalmology resident the term 'dry eye' was invoked, probably to link it to his [prescription] renewal for artificial tears that he could obtain at the VA to be used as needed.  These drops are available world-wide over the counter for various types of eye discomfort.  In a 'dry eye patient,' when the symptoms and signs are serious enough to affect that patient's quality of life or visual acuity, artificial tears are used in a vigorous, plentiful fashion, along with a host of other treatments - none of these are at play here.  Also, there is no history of dry eyes or treatment thereof in the reported review of the records of his private doctor.  

The incidence of dry eyes increases with age, and can be significantly affected by environment, computer use, ceiling fans, heat or air conditioning, climate, etc., but the physician concluded that one can see that the data is compelling that dry eye disease attributed to the Veteran's military service is an untenable concept.  

As for ocular hypertension, the VA physician stated that:

[t]his term is applied when a patient's intraocular eye pressure is checked and found to be higher than the bell-shaped curve in the population (> than 2 standard deviation above the mean).  It was once thought (1950's - 1980's) to be strongly linked to glaucoma, but is now well known to be variable and only a risk factor for glaucoma, and a relatively poor screening tool.  Aside from the term, nowhere in the records is there documented 'ocular hypertension' (high eye pressure) in the left eye - even decades later (and off any pressure lowering drop).  Age is a risk factor for increasing eye pressure/glaucoma, and African-American race is also a risk factor.  However, examination of the Veteran's eyes 40 years after his military service reveals a healthy normal optic nerve.  A specific pattern of decay of the optic nerve is the diagnostic bottom line for glaucoma, and has a link to ocular hypertension when present.  Could he have had ocular hypertension and it not be known while serving in the military?  Yes, it is theoretically possible as it is silent, but 20-30 years old folks were never checked for it in those days as it was thought to be (and is) so rare, that it was something to check after age 40.  Even if he had ocular hypertension (which was never documented with objective date) it does not matter, as his optic nerve in the left eye was entirely normal 40 years later.  Thus, this issue is really a non-issue.  

The appellant was advised of the VA physician's medical opinion in January 2018 and requested that the Board immediately proceed to adjudicate the appeal.  Consequently, the Board may issue a decision without prejudice to the appellant.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a left eye disorder is warranted.  

Initially, the Board notes that refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) and 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As such, service connection for this condition is precluded by law.  As a result of the November 2007 VA examination, the Veteran was diagnosed to have a refractive error and presbyopia in the left eye.  Hence, service connection for these conditions is precluded by law. 

As for the other conditions of cataracts, dry eye and ocular hypertension, the Board finds the November 2007 VA examination and November 2017 VHA medical expert's opinions are highly probative and persuasive evidence as to whether the Veteran had a current left eye disorder related to his active military service.  The Board acknowledges that the parties in the JMPR agreed that the November 2007 medical opinion was inadequate, but only insofar as it failed to address the diagnosis of dry eyes and ocular hypertension.  Thus, the Board finds that the VA examiner's opinion  as to left eye cataract, refractive error and presbyopia is still adequate for rating purposes.  The physicians considered the Veteran's past medical history, his contentions, and examination findings and, based on that comprehensive review, rendered appropriate opinions consistent with and the remainder of the evidence of record.  The Board, therefore, that the physicians' opinions are highly probative as to whether a nexus relationship exists between the Veteran's current left eye disorders and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

No opposing medical opinion has been submitted other than the Veteran's own testimony relating his current left eye disorders to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Therefore, the Veteran's statements as to etiology are afforded little to no probative value.  Jandreau, 429 F.3d at 1372.  

Furthermore, the Board finds that the absence of a left eye disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the first evidence being many years later, tends to disprove the assertion that the Veteran's left eye disorder was incurred during his active military service.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left eye disorder is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


